





Exhibit 10.3
AWARD NOTICEAND RESTRICTED STOCK UNIT AGREEMENT
HILTON 2017 OMNIBUS INCENTIVE PLAN
The Participant has been granted Restricted Stock Units with the terms set forth
in this Award Notice, and subject to the terms and conditions of the Plan and
the Restricted Stock Unit Agreement (including the appendices attached thereto,
“Agreement”) to which this Award Notice is attached. Capitalized terms used and
not defined in this Award Notice will have the meanings set forth in the
Agreement and the Plan.


Participant Name


Number of Restricted Stock Units Granted


Vesting Schedule


Date of Grant
Participant_Name
Number_of_Shares RSUs
50% vests on March 3 of 2021 and 2022 (each, a “vesting date”)Grant_Date

Vesting Schedule:
Vesting of the RSUs as specified in the chart above is subject to the
Participant’s continued employment with a member of the Company Group through
and including each applicable vesting date (unless otherwise provided for in
Section 2(b) or Section 2(c) of the Agreement); provided that if the number of
RSUs is not evenly divisible by two (2), then no fractional Shares will vest and
the installments will be as equal as possible with the smaller installment(s)
vesting first.






--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT
HILTON 2017 OMNIBUS INCENTIVE PLAN
This Restricted Stock Unit Agreement, effective as of the Date of Grant (as
defined below), is between Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and the individual listed in the Award Notice as
the “Participant.” Capitalized terms have the meaning set forth in Section 20,
or, if not otherwise defined herein, in the Hilton 2017 Omnibus Incentive Plan
(as it may be amended, the “Plan”).
1.Grant and Vesting of RSUs.
(a)The Company grants the Participant on the Date of Grant the number of RSUs as
provided in the Award Notice, subject to and in accordance with the terms,
conditions and restrictions in the Plan, the Award Notice, and this Agreement.
(b)Except as provided in Section 2, and to the extent not previously vested or
forfeited as provided in this Agreement, the Company will issue to the
Participant one Share for each RSU which becomes vested in accordance with the
terms and conditions of the Award Notice and this Agreement, as soon as
reasonably practicable following the applicable vesting date (and in any event
within 2.5 months of the applicable vesting date), and such vested RSU will be
cancelled upon delivery of the Share. The Participant will not have any of the
rights or privileges of a stockholder of the Company in respect of the Shares
subject to RSUs until the Shares have been issued to the Participant in
accordance with Section 1. The Company has no obligation to issue Shares if any
issuance would not comply with all relevant provisions of applicable law and the
requirements of any stock exchange on which the Shares are listed for trading
(c)Notwithstanding anything herein to the contrary, the Participant must accept
this Agreement within ninety (90) days following the Date of Grant, and, if the
Agreement has not been accepted within such ninety (90) day period, the RSUs
will be forfeited on the ninetieth (90th) day following the Date of Grant.
2.Termination of Employment.
(a)Subject to Section 2(b) or Section 2(c) below, in the event that the
Participant’s employment with the Company Group terminates for any reason, any
unvested RSUs will be forfeited and all of the Participant’s rights under this
Agreement will cease as of the effective date of termination of employment (the
“Termination Date”).
(b)Any unvested RSUs will fully vest as of the Termination Date and will be
settled in accordance with Section 1 if the Participant’s employment with the
Company Group is terminated:
(i)by the Company Group due to or during the Participant’s Disability or due to
the Participant’s death; or



--------------------------------------------------------------------------------

2
(ii)by the Company Group without Cause within the period commencing on the date
of a Change in Control and ending on the date that is 12 months thereafter.
(c)In the event the Participant’s employment with the Company Group terminates
as a result of the Participant’s Retirement after the date that is six (6)
months after the Date of Grant, all unvested RSUs will remain outstanding and
will continue to vest, following the Termination Date, in accordance with the
schedule set forth in the Award Notice and upon vesting, will be settled in
accordance with Section 1, so long as no Restrictive Covenant Violation occurs
(as determined by the Committee or its designee in its sole discretion prior to
the applicable vesting date). The Committee or its designee may require the
Participant to certify in writing prior to each applicable vesting date that no
Restrictive Covenant Violation has occurred. Notwithstanding the foregoing, if
the Participant’s Retirement occurs on a date within the period commencing on
the date of a Change in Control and ending on the date that is 12 months
thereafter, any unvested RSUs will become fully and immediately vested as of the
date of such Retirement and will be settled in accordance with Section 1 (i.e.,
in the same manner as set forth under Section 2(b)(ii)).
(d)The Participant’s rights with respect to the RSUs will not be affected by any
change in the nature of the Participant’s employment so long as the Participant
continues to be employed by a member of the Company Group. Whether (and the
circumstances under which) the Participant’s employment has terminated and the
determination of the Termination Date for purposes of this Agreement will be
determined by the Committee (or, with respect to any Participant who is not a
director or Officer, its designee, whose good faith determination will be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to the designee’s own employment for purposes of the
RSUs).
3.Tax Withholding. In connection with settlement of any RSUs under Section 1,
the Company will withhold a number of Shares in the amount necessary to satisfy
applicable U.S. and non-U.S. Federal, state or local tax or other withholding
requirements, if any (“Withholding Taxes”) in accordance with Section 15(d) of
the Plan (or, if the Participant is subject to Section 16 of the Exchange Act at
such time, such amount which would not result in adverse consequences under
GAAP), unless otherwise agreed to in writing by the Participant and the Company.
If any Withholding Taxes become due prior to the settlement of any RSUs, the
Committee may accelerate the vesting of a number of RSUs equal in value to the
Withholding Taxes, the Shares to be issued in settlement of such accelerated
RSUs will be withheld by the Company, and the number of RSUs so accelerated will
reduce the number of RSUs which would otherwise become vested on the next
applicable vesting date. The number of RSUs or Shares equal to the Withholding
Taxes will be determined using the closing price per Share on the New York Stock
Exchange (or other principal exchange on which the Shares then trade) on the
date of determination, and will be rounded up to the nearest whole RSU or Share.
4.Dividend Equivalents. With respect to the RSUs, the Participant shall be
credited with dividend equivalents as and when dividends are paid to the
Company’s other shareholders. Dividend equivalents shall accumulate and be paid
to the Participant in cash (without interest) as and when the RSUs from which
the dividend equivalents are derived are



--------------------------------------------------------------------------------

3
settled in accordance with Section 1 and the Participant shall not have any
right to such dividend equivalents prior to such settlement. Dividend
equivalents shall be subject to the same vesting requirements that apply to the
RSUs from which such dividend equivalents are derived. If the RSUs from which
the dividend equivalents are derived are forfeited, the Participant shall have
no right to any dividend equivalents.
5.Repayment of Proceeds; Clawback Policy. The RSUs, any dividend equivalent
payments, and all Shares received in respect of the RSUs and all proceeds
related to the RSUs are subject to the clawback and repayment terms set forth in
Sections 15(v) and 15(w) of the Plan and the Company’s Clawback Policy, as in
effect from time to time, to the extent the Participant is a director or
Officer. In addition, if any member of the Company Group terminates the
Participant’s employment for Cause or discovers after Termination that grounds
existed for a Termination for Cause at the time thereof, then the Participant
will be required, in addition to any other remedy available (on a non-exclusive
basis), to pay the Company, within ten (10) business days of the Company’s
request, the aggregate after-tax proceeds the Participant received in respect of
the RSUs and any Shares issued in respect thereof.
6.Adjustments Upon Change in Capitalization. The RSUs, any dividend equivalent
payments, and/or the Shares, are subject to adjustment in accordance with
Section 13 of the Plan.
7.Restrictive Covenants. The Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company Group, that the Participant
will be allowed access to confidential and proprietary information (including,
but not limited to, trade secrets) about those businesses, as well as access to
the prospective and actual customers, suppliers, investors, clients and partners
involved in those businesses, and the goodwill associated with the Company
Group. The Participant accordingly agrees to the provisions of Appendix A to
this Agreement (the “Restrictive Covenants”). For the avoidance of doubt, the
Restrictive Covenants contained in this Agreement are in addition to, and not in
lieu of, any other restrictive covenants or similar covenants or agreements
between the Participant and any member of the Company Group.
8.Restrictions on Transfer. The Participant may not assign, sell or otherwise
transfer the RSUs or the Participant’s right to receive Shares other than in
accordance with Section 15(b) of the Plan.
9.RSUs Subject to the Plan. The Agreement and RSUs granted under this Agreement
are subject to all terms and provisions of the Plan and all such terms and
provisions are incorporated into this Agreement. By accepting the RSUs, the
Participant acknowledges that the Participant has received and read the Plan and
prospectus and agrees to be bound by the terms, conditions, and restrictions set
forth in the Plan, this Agreement, and the Company’s policies, as in effect from
time to time, relating to the Plan. In the event of a conflict between any term
or provision of the Agreement and a term or provision of the Plan, the terms of
the Plan will govern and prevail.



--------------------------------------------------------------------------------

4
10.Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. For purposes of litigating any dispute that
arises under this Agreement, the parties consent to and submit to the personal
jurisdiction and venue of the State of New York or the State of Delaware, and
each of the Participant, the Company, and any transferees who hold RSUs pursuant
to a valid assignment, hereby submits to the exclusive jurisdiction of such
courts for the purpose of any such suit, action, proceeding, or judgment.
11.Language. By accepting the Agreement, the Participant acknowledges and
represents that the Participant is sufficiently proficient in the English
language, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms of the Agreement
and any other documents related to the Plan. If the Participant has received a
copy of this Agreement (or the Plan or any other document related hereto or
thereto) translated into a language other than English, such translated copy is
qualified in its entirety by reference to the English version of the Plan, and
in the event of any conflict the English version will govern.
12.No Additional Rights. By accepting this Agreement and the grant of the RSUs
contemplated in this Agreement, the Participant expressly acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b)the grant of RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all determinations with respect to future grants of RSUs or other awards, if
any, and the terms thereof, will be at the sole discretion of the Company;
(d)the Participant’s participation in the Plan is voluntary and not a condition
of Participant’s employment and the Participant may decline to accept the RSUs
without adverse consequences to the Participant’s continued employment with the
Company Group;
(e)the grant and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment
relationship with the Company and shall not interfere with the ability of
Company Group to terminate the Participant’s employment relationship, if any;
(f)the value of the RSUs is an extraordinary item that is outside the scope of
the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences;



--------------------------------------------------------------------------------

5
(g)grants of RSUs, and the income from and value of same, are not part of normal
or expected compensation for any purpose and are not to be used for calculating
any severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, holiday pay, pension or retirement
benefits or welfare or similar payments, and the Participant waives any claim on
such basis, and for the avoidance of doubt, the RSUs will not constitute an
“acquired right” under the applicable law of any jurisdiction;
(h)the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(i)neither the Plan nor this Agreement nor the Participant’s receipt of the RSUs
imposes any obligation on any member of the Company Group to continue the
employment relationship of the Participant; and
(j)the Participant will have no rights to compensation or damages related to RSU
proceeds in consequence of the Termination of the Participant’s employment for
any reason whatsoever and whether or not in breach of contract.
13.Section 409A of the Code.
(a)This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder (“Section 409A”). Without
limiting the foregoing, the Committee will have the right to amend the terms and
conditions of this Agreement in any respect as may be necessary or appropriate
to comply with Section 409A or any regulations promulgated thereunder, including
without limitation by delaying the issuance of the Shares contemplated pursuant
to this Agreement.
(b)Notwithstanding any other provision of this Agreement to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A, and is
subject to U.S. federal income tax, no payments in respect of any RSU that is
“deferred compensation” subject to Section 409A and which would otherwise be
payable upon the Participant’s “separation from service” (as defined in Section
409A) will be made to the Participant prior to the date that is six (6) months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A that is also a business day. The Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
under Section 409A that may be imposed on or in respect of the Participant in
connection with this Agreement, and the Company will not be liable to any
Participant for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A. Each payment in a series of payments under this
Agreement will be deemed to be a separate payment for the purposes of Section
409A.
14.Electronic Delivery and Acceptance. This Agreement may be executed
electronically and in counterparts. The Company currently delivers documents
related to the



--------------------------------------------------------------------------------

6
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line system established and maintained by the Company or a third party
designated by the Company.
15.Imposition of Other Requirements. The Company may (a) impose other
requirements, policies or procedures relating to the Participant’s participation
in the Plan, on the RSUs and on any Shares acquired under the Plan to the extent
the Company determines it is necessary or advisable for legal or administrative
purposes and (b) require the Participant to sign any additional agreements that
may be necessary to accomplish the foregoing.
16.No Advice Regarding Grant. The Participant acknowledges and agrees that the
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Participant’s participation in the
Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant should consult with the Participant’s own personal tax, legal and
financial advisors regarding the Participant’s participation in the Plan before
taking any action related to the Plan.
17.Appendices For Non-U.S. Participants. Notwithstanding any provisions in this
Restricted Stock Unit Agreement to the contrary, if the Participant resides
and/or works outside the United States, the RSUs and the Shares will be subject
to the Terms and Conditions for Non-U.S. Participants attached as Appendix B and
to any Country-Specific Terms and Conditions for the Participant’s country
attached as Appendix C. If the Participant relocates from the United States to
another country, the Terms and Conditions for Non-U.S. Participants and the
applicable Country-Specific Terms and Conditions will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Moreover, if the Participant relocates between any of the countries included in
the Country-Specific Terms and Conditions, the additional terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.
18.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
19.Waiver. The Participant acknowledges that a waiver by the Company of any
breach of any provision of this Agreement will not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.
20.Definitions. The following terms will have the following meanings for
purposes of this Agreement:
(a)“Agreement” means this Restricted Stock Unit Agreement including (unless the
context otherwise requires) the Award Notice, Appendix A, and the appendices for
non-U.S. Participants attached hereto as Appendix B and Appendix C.



--------------------------------------------------------------------------------

7
(b)“Award Notice” means the notice to the Participant.
(c)“Date of Grant” means the “Date of Grant” listed in the Award Notice.
(d)“Officer” means “officer” as defined under Rule 16a-1(f) of the Exchange Act.
(e)“Restrictive Covenant Violation” means the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any other covenant regarding
confidentiality, competitive activity, solicitation of the Company Group’s
vendors, suppliers, customers, or employees, or any similar provision applicable
to or agreed to by the Participant.
(f)“Retirement” means a termination of the Participant’s employment with the
Company Group for any reason, whether by the Participant or by the Company
Group, following the date on which (i) the Participant attained the age of 55
years old, and (ii) the number of completed years of the Participant’s
continuous employment with the Company Group is at least 10; provided, however,
that a termination of the Participant’s employment (w) by the Company Group for
Cause, (x) by the Company Group, or the Participant, in either case, while
grounds for Cause exist, (y) due to the Participant’s death, or (z) due to or
during the Participant’s Disability, in each case, will not constitute a
Retirement for the purposes of this Agreement, regardless of whether such
termination occurs following the date on which the age and service requirements
set forth in clauses (i) and (ii) have been satisfied.
(g)“RSUs” means that number of Restricted Stock Units listed in the Award Notice
as “Restricted Stock Units Granted,” subject to adjustment in accordance with
Section 6 of the Agreement.
(h)“Shares” means a number of shares of Common Stock equal to the number of
RSUs.
[Signatures follow]






--------------------------------------------------------------------------------





HILTON WORLDWIDE HOLDINGS INC.


By: /s/ Christopher J. Nassetta  Christopher J. Nassetta Chief Executive Officer


By: /s/ Matthew Schuyler Matthew SchuylerExecutive Vice President and Chief
Human Resources Officer




Acknowledged and Agreedas of the date first written above:
Participant ES
______________________________Participant Signature






--------------------------------------------------------------------------------



APPENDIX A
Restrictive Covenants
1.Non-Competition; Non-Solicitation.
i.The Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company Group and accordingly agrees as follows:
a.While the Participant is employed by the Company Group (the “Employment Term”)
and for a period that ends on the later to occur of (A) the first anniversary of
the Termination Date or (B) the last day on which any portion of the RSUs
granted under this Agreement are eligible to vest if the Participant ceases to
be employed by the Company Group as a result of the Participant’s Retirement
(such period, the “Restricted Period”), the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting away from the Company the business of any then
current or prospective client or customer with whom the Participant (or his or
her direct reports) had personal contact or dealings on behalf of the Company
during the one-year period preceding the Termination Date.
b.During the Restricted Period, Participant will not, directly or indirectly:
1.engage in the Business providing services in the nature of the services the
Participant provided to any member of the Company Group at any time in the one
year prior to the Termination Date, for a Competitor (as defined below) in the
Restricted Area (as defined below);
2.enter the employ of, or render any services to, a Competitor in the Restricted
Area, except where such employment or services do not relate in any manner to
the Business;
3.acquire a financial interest in, or otherwise become actively involved with, a
Competitor in the Restricted Area, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
4.intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Company Group and any of
their clients, customers, suppliers, partners, members or investors.
c.Notwithstanding anything to the contrary in this Appendix A, the Participant
may, directly or indirectly, own, solely as an investment, securities of any



--------------------------------------------------------------------------------

Appendix A - 2
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (A) is not a controlling person of,
or a member of a group which controls, such Person and (B) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.
d.During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person or
entity, directly or indirectly solicit or encourage any employee of the Company
Group to leave the employment of the Company Group or hire any employee who was
employed by the Company Group as of the Termination Date, provided that this
prohibition does not apply to (i) administrative personnel employed by the
Company or (ii) any Company employee who is hired away from the Company as a
result of responding to a generic job posting on a website or in a newspaper or
periodical of general circulation, without any involvement or encouragement by
Participant.
e.During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly and intentionally encourage any consultant of the Company to cease
working with the Company.
f.For purposes of this Agreement:
5.“Business” means the business of owning, operating, managing and/or
franchising hotel and lodging properties.
6.“Competitor” means any Person engaged in the Business, including, but not
limited to, Accor Group, AirBnB Inc., Best Western International, Carlson
Hospitality Worldwide, Choice Hotels International, G6 Hospitality LLC, Host
Hotels & Resorts, Inc., Hyatt Hotels Corporation, InterContinental Hotels Group
Plc, LQ Management LLC, Marriott International, Inc., Wyndham Hotels & Resorts,
Inc. and Wynn Resorts, Limited.
7.“Restricted Area” means the United States and any country in which the Company
is engaged in the Business or where the Participant knows or should know the
Company has taken steps to engage in the Business.
ii.It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against the Participant, the provisions of this
Appendix A will not be rendered void but will be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such



--------------------------------------------------------------------------------

Appendix A - 3
restriction cannot be amended so as to make it enforceable, such finding will
not affect the enforceability of any of the other restrictions contained herein.
iii.The period of time during which the provisions of this Section 1 will be in
effect will be extended by the length of time during which the Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.
iv.Notwithstanding the foregoing, if the Participant’s principal place of
employment on the Date of Grant is located in California or any other
jurisdiction where any provision of this Section 1 is prohibited by applicable
law, then the provisions of this Section 1 will not apply following the
Termination Date to the extent any such provision is prohibited by applicable
law.
2.Confidentiality; Non-Disparagement; Intellectual Property; Protected Rights.
v.Confidentiality.
g.The Participant will not at any time (whether during or after the Employment
Term) (x) retain or use for the benefit, purposes or account of the Participant
or any other Person; or (y) disclose, divulge, reveal, communicate, share,
transfer or provide access to any Person outside the Company Group (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of the Participant’s duties during the Employment Term
and pursuant to customary industry practice), any non-public, proprietary or
confidential information (including, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals) concerning the past, current or future
business, activities and operations of any member of the Company Group and/or
any third party that has disclosed or provided any of same to any member of the
Company Group on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board or its designee.
h.“Confidential Information” does not include any information that is (a)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant; (b) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) the Participant is required to give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.



--------------------------------------------------------------------------------

Appendix A - 4
i.Upon termination of the Participant’s employment with the Company Group for
any reason, the Participant agrees to (x) cease and not thereafter commence use
of any Confidential Information or intellectual property (including, without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by any member
of the Company Group; and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in the Participant’s possession or control (including any of the foregoing
stored or located in the Participant’s office, home, laptop or other computer,
whether or not Company Group property) that contain Confidential Information,
except that the Participant may retain only those portions of any personal
notes, notebooks and diaries that do not contain any Confidential Information.
vi.Non-Disparagement. During the Employment Term and at all times thereafter,
the Participant will not directly, or through any other Person, make any public
or private statements that are disparaging of the Company, its affiliates or
subsidiaries, or their respective businesses or employees, officers, directors,
or stockholders, or any product or service offered by any member of the Company
Group; provided, however, that nothing contained in this Section 2(b) precludes
the Participant from providing truthful testimony in any legal proceeding, or
making any truthful statement (i) to any governmental agency in accordance with
Section 2(d) hereof; (ii) as required or permitted by applicable law or
regulation or (iii) as required by court order or other legal process.
vii.Intellectual Property.
j.If the Participant has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to the commencement of the Employment Term, that are
relevant to or implicated by such employment (“Prior Works”), the Participant
hereby grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company Group’s current and future business.
k.If the Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during the
Employment Term and within the scope of such employment and with the use of any
Company Group resources (“Company Works”), the Participant agrees to promptly
and fully disclose such Company Works to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property,



--------------------------------------------------------------------------------

Appendix A - 5
copyright, trademark, trade secret, unfair competition and related laws) to the
Company to the extent ownership of any such rights does not vest originally in
the Company.
l.The Participant agrees to take all reasonably requested actions and execute
all reasonably requested documents (including any licenses or assignments
required by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure the Participant’s signature on
any document for this purpose, then the Participant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Participant’s agent and attorney in fact, to act for and on the
Participant’s behalf and stead to execute any documents and to do all other
lawfully permitted acts required in connection with the foregoing.
m.The Participant agrees not to improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with any member of the Company Group any confidential, proprietary
or non-public information or intellectual property relating to a former employer
or other third party without the prior written permission of such third party.
The Participant agrees to comply with all relevant policies and guidelines of
the Company Group that are, from time to time, previously disclosed to the
Participant, including regarding the protection of Confidential Information and
intellectual property and potential conflicts of interest. The Participant
acknowledges that any member of the Company Group may amend any such policies
and guidelines from time to time, and that the Participant remains at all times
bound by their most current version from time to time previously disclosed to
the Participant.
viii.Protected Rights. Nothing contained in this Agreement limits (i) the
Participant’s ability to disclose any information to governmental agencies or
commissions as may be required by law, or (ii) the Participant’s right to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law, or (iii) the
Participant’s right to receive an award from a Governmental Entity for
information provided under any whistleblower program, without notice to the
Company. This Agreement does not limit the Participant’s right to seek and
obtain a whistleblower award for providing information relating to a possible
securities law violation to the Securities and Exchange Commission. The
Participant shall not be held criminally or civilly liable under any U.S.
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a U.S. federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If the Participant files a
lawsuit for



--------------------------------------------------------------------------------

Appendix A - 6
retaliation by an employer for reporting a suspected violation of law the
Participant may disclose the trade secret to the attorney of the Participant and
use the trade secret information in the court proceeding, if the Participant
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order. The Participant is not be
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure. Except as otherwise provided in
this paragraph or under applicable law, under no circumstance is the Participant
authorized to disclose any information covered by the Company’s or any other
member of the Company Group’s attorney-client privilege or attorney work product
or the Company’s or any other member of the Company Group’s trade secrets
without the prior written consent of the Company.
ix.Injunctive Relief; Other Remedies for Breach. The Participant acknowledges
and agrees that a violation of any of the terms of this Appendix A will cause
the Company irreparable injury for which adequate remedy at law is not
available. Accordingly, it is agreed that the Company may seek an injunction,
restraining order or other equitable relief to prevent breaches of the
provisions of this Appendix A and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity. Additionally, in the event the Participant breaches the terms
of this Appendix A, the Participant shall be deemed to have engaged in
Detrimental Activity (as defined in the Plan) and the provisions set forth in
Section 15(w) of the Plan shall apply.
The provisions of Section 2 hereof will survive the termination of the
employment for any reason.






--------------------------------------------------------------------------------

Appendix B - 1
APPENDIX B
HILTON 2017 OMNIBUS INCENTIVE PLANRESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
Capitalized terms used but not otherwise defined herein will have the meaning
given to such terms in the Plan and the Restricted Stock Unit Agreement. For the
avoidance of doubt, all provisions of the Restricted Stock Unit Agreement and
the Award Notice apply to Non-U.S. Participants except to the extent
supplemented or modified by this Appendix B or Appendix C.
1.Responsibility for Taxes. This provision supplements Section 5 of the
Restricted Stock Unit Agreement:
x.The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalents; and (2) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
xi.Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
n.withholding from the Participant’s wages, salary, or other cash compensation
payable to the Participant by the Company, the Employer, or any other member of
the Company Group;
o.withholding from any cash payment made in settlement of the RSUs or dividend
equivalents;



--------------------------------------------------------------------------------

Appendix B - 2
p.withholding from proceeds of the sale of Shares either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Participant’s
behalf pursuant to this authorization without further consent); or
q.withholding in Shares;
provided, however, that if the Participant is subject to Section 16 of the
Exchange Act, then the Company will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i), (ii) and (iii) above.
xii.The Company may withhold or account for Tax-Related Items by considering
statutory withholding amounts or other applicable withholding rates, including
maximum rates applicable in the Participant’s jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items.
xiii.Finally, the Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares or
to make any cash payment upon settlement of the RSUs if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items.
xiv.Notwithstanding anything to the contrary in the Plan or in Section 5 of the
Restricted Stock Unit Agreement, if the Company is required by applicable law to
use a particular definition of fair market value for purposes of calculating the
taxable income for the Participant, the Company will have the discretion to
calculate the Shares to be withheld to cover any Withholding Taxes by using
either the price used to calculate the taxable income under applicable law or by
using the closing price per Share on the New York Stock Exchange (or other
principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of delivery of the Shares.
2.Nature of Grant. This provision supplements Sections 3 and 11 of the
Restricted Stock Unit Agreement:
In accepting the grant of the RSUs, the Participant acknowledges, understands
and agrees that:
xv.the RSU grant and the Participant’s participation in the Plan does not create
a right to employment and shall not be interpreted as forming or amending an
employment contract with the Company;



--------------------------------------------------------------------------------

Appendix B - 3
xvi.the RSUs and the Shares subject to the RSUs, and the income from and value
of same are not intended to replace any pension rights or compensation;
xvii.unless otherwise agreed with the Company, the RSUs and the Shares and the
income from and value of same, are not granted as consideration for, or in
connection with, the service the Participant may provide as a director of a
Subsidiary.
xviii.for purposes of the RSUs, the Termination Date will be the date the
Participant is no longer actively providing services to a member of the Company
Group (regardless of the reason for such termination and whether or not later to
be found invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), and such date will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under applicable laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); the Committee shall have exclusive
discretion to determine when the Participant is no longer actively providing
services for purposes of the RSUs (including whether the Participant may still
be considered to be providing services while on a leave of absence);
xix.unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Common Stock; and
xx.neither the Company nor any other member of the Company Group will be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon settlement.
3.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, or the broker’s country, or where the
Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect the Participant’s ability to, directly or indirectly, accept, acquire,
sell, or attempt to sell or otherwise dispose of Shares, rights to Shares (e.g.,
RSUs), or rights linked to the value of Shares, during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws and/or regulations in the applicable jurisdictions or the
Participant’s country). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before possessing
the inside information. Furthermore, the Participant may be prohibited from (i)
disclosing inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The



--------------------------------------------------------------------------------

Appendix B - 4
Participant is responsible for ensuring compliance with any applicable
restrictions and should consult his or her personal legal advisor on this
matter.
4.Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls that may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in the Participant’s country. The Participant also may be
required to repatriate sale proceeds or other cash received as a result of the
Participant’s participation in the Plan to the Participant’s country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is the Participant’s responsibility to be
compliant with such regulations, and the Participant is advised to consult the
Participant’s personal legal advisor for any details.
5.Termination of Employment. This provision supplements Section 3(c) of the
Restricted Stock Unit Agreement:
Notwithstanding any provision of the Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the RSUs when the Participant terminates employment as a result
of the Participant’s Retirement being deemed unlawful and/or discriminatory, the
provisions of Section 3(c) regarding the treatment of the RSUs when the
Participant terminates employment as a result of the Participant’s Retirement
will not be applicable to the Participant and the remaining provisions of
Section 3 will govern.
6.Compliance with Law. Notwithstanding any provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any shares issuable upon settlement of the RSUs prior to the
completion of any registration or qualification of the shares under any U.S. or
non-U.S. federal, state or local securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any U.S. or non-U.S. federal, state or local governmental
agency, which registration, qualification or approval the Company shall, in its
absolute discretion, deem necessary or advisable. The Participant understands
that the Company is under no obligation to register or qualify the Shares with
the SEC or any state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, the Participant agrees that the Company shall have unilateral
authority to amend the Agreement without the Participant’s consent, to the
extent necessary to comply with securities or other laws applicable to the
issuance of Shares.






--------------------------------------------------------------------------------

Appendix C - 1


APPENDIX C
HILTON 2017 OMNIBUS INCENTIVE PLANRESTRICTED STOCK UNIT AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS
Capitalized terms used but not otherwise defined herein have the meaning given
to such terms in the Plan, the Restricted Stock Unit Agreement and the Terms and
Conditions for Non-U.S. Participants.
Terms and Conditions
This Appendix C includes additional terms and conditions that govern the RSUs if
the Participant resides and/or works in one of the countries listed below. If
the Participant is a citizen or resident of a country (or is considered as such
for local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the RSUs, the Company will, in its discretion, determine
the extent to which the terms and conditions herein will be applicable to the
Participant.
Notifications
This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2020. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix C as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the RSUs vest or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the RSUs, the information
contained herein may not be applicable to the Participant in the same manner.


043291-0008-11254-Active.32331162.8

--------------------------------------------------------------------------------

Appendix C - 2


DATA PRIVACY PROVISIONS FOR PARTICIPANTSIN ALL COUNTRIES OUTSIDE THE U.S.
Data Privacy Notice for Participants in the European Union (“EU”) / European
Economic Area (“EEA”) / United Kingdom (“UK”)
Pursuant to applicable data protection laws, the Participant is hereby notified
that the Company collects, processes, uses and transfers certain
personally-identifiable information about the Participant for the exclusive
purpose of granting RSUs and implementing, administering and managing the
Participant’s participation in the Plan. Specifics of the data processing are
described below.
Controller and Representative in the European Union. Unless stated otherwise
below, the Company is the controller responsible for the processing of the
Participant’s Personal Data (as defined below) in connection with the Plan. The
Company’s representative in the European Union is:
Hilton UK Hotels Ltd.Hilton Legal DepartmentMaple Court, Central Park, Reeds
CrescentWatford, Hertfordshire WD24 4QQUnited KingdomVia email:
privacy@hilton.com
Purposes and Legal Bases of Processing. The Company processes the Personal Data
(as defined below) for the purpose of performing its contractual obligations
under the Restricted Stock Unit Agreement, granting RSUs, implementing,
administering and managing the Participant’s participation in the Plan and
facilitating compliance with applicable law. The legal basis for the processing
of the Personal Data (as defined below) by the Company and the thirdparty
service providers described below is the necessity of the data processing for
the Company to perform its contractual obligations under the Restricted Stock
Unit Agreement and for the Company’s legitimate business interests of managing
the Plan and generally administering the RSUs.
Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about the Participant: The Participant’s
name, home address, email address, date of birth, social insurance, passport
number or other identification number, any shares of stock or directorships held
in the Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, settled, vested, unvested or outstanding in the Participant’s favor,
which the Company receives from the Participant or the Employer (“Personal
Data”).
Stock Plan Administration Service Providers. The Company transfers Personal Data
to Fidelity Stock Plan Services and certain of its affiliated companies
(collectively, “Fidelity”), an independent stock plan administrator with
operations, relevant to the Company, in the United States, which assists the
Company with the implementation, administration and



--------------------------------------------------------------------------------

Appendix C - 3


management of the Plan. In the future, the Company may select different service
providers and may share Personal Data with such service providers. The Company’s
stock plan administrators will open an account for the Participant to receive
and trade Shares. The Participant will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition of the
Participant’s ability to participate in the Plan. The Participant’s Personal
Data will only be accessible by those individuals requiring access to it for
purposes of implementing, administering and operating the Participant’s
participation in the Plan. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of
Personal Data by contacting Hilton’s Data Protection Officer as follows:
Hilton Office of the Data Protection Officer7930 Jones Branch DriveMcLean, VA
22102 USAVia email: DataProtectionOffice@hilton.com
Other Recipients. The Company may further transfer Personal Data to other third
party service providers, if necessary to ensure compliance with applicable tax,
exchange control, securities and labor laws. Such third party service providers
may include the Company’s outside legal counsel as well as the Company’s
auditor. Wherever possible, the Company will anonymize data, but the Participant
understands that his or her Personal Data may need to be transferred to such
providers to ensure compliance with applicable law and/or tax requirements.
International Data Transfers. The Company and its service providers, including,
without limitation, Fidelity, operate, relevant to the Company, in the United
States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. The Participant understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission and that the Participant’s Personal Data may
not have an equivalent level of protection as compared to the Participant’s
country of residence. The legal basis for the transfer of the Personal Data to
the Company and the thirdparty service providers described above is the
necessity of the data transfer for the Company to perform its contractual
obligations under the Agreement.
Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage the Participant’s participation in the Plan,
or as required to comply with legal or regulatory obligations, including tax,
exchange control, labor and securities laws. This means that the Participant’s
Personal Data may be retained even after the Participant terminates employment.
Data Subject Rights. To the extent provided by law, the Participant has the
right to: (i) request access to and obtain a copy of the Personal Data; (ii)
request rectification (or correction) of Personal Data that is inaccurate; (iii)
request erasure (or deletion) of Personal Data that is no longer necessary to
fulfill the purposes for which it was collected, or does not need to be retained
by the Company for other legitimate purposes; (iv) restrict or object to the
processing of the Personal Data; and (v) if applicable, request the
Participant’s Personal Data be ported (transferred) to another company.



--------------------------------------------------------------------------------

Appendix C - 4


Subject to the applicable data protection laws, application of the above rights
may vary depending on the type of data involved, and the Company’s particular
basis for processing the Personal Data.
To receive clarification or make a request to exercise one of the above rights,
the Participant can contact Hilton’s Data Protection Officer as follows:
Hilton Office of the Data Protection Officer7930 Jones Branch DriveMcLean, VA
22102 USAVia email: DataProtectionOffice@hilton.com
Contractual Requirement. The Participant’s provision of Personal Data, its
processing and transfer as described above is a contractual requirement and a
condition to the Participant’s ability to participate in the Plan. The
Participant understands that, as a consequence of the Participant’s refusing to
provide Personal Data, the Company may not be able to allow the Participant to
participate in the Plan, grant RSUs to the Participant or administer or maintain
such RSUs. However, the Participant’s participation in the Plan and his or her
acceptance of this Restricted Stock Unit Agreement are purely voluntary. While
the Participant will not receive RSUs if he or she decides against participating
in the Plan or providing Personal Data as described above, the Participant’s
career and salary will not be affected in any way. For more information on the
consequences of the refusal to provide Personal Data, the Participant may
contact Hilton’s Legal Privacy Office as follows:
Hilton Legal Privacy Office7930 Jones Branch DriveMcLean, VA 22102, USAVia
email: Privacy@hilton.com
How to Contact Us. For copies of additional privacy documents mentioned in this
Agreement, or if the Participant has privacy concerns or questions related to
this Agreement, the Participant may contact the Company at Hilton Legal Privacy
Office, 7930 Jones Branch Drive, McLean, VA 22102, USA.
Data Privacy Consent for Participants outside the EU/EEA/UK and the U.S.
The Participant acknowledges and agrees to the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in the
Agreement and any other RSU grant materials by and among, as applicable, the
Company and the Employer, for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address, e-mail address, and telephone number, work location and phone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, hire date, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled,



--------------------------------------------------------------------------------

Appendix C - 5


exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan (“Data”).
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services and certain of its affiliated companies (“Fidelity”) which is assisting
the Company in the implementation, administration and management of the Plan (or
any other third party service provider which may assist the Company in the
future), that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.
The Participant understands that the Participant is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke the Participant’s consent, the
Participant’s employment status or service with the Employer will not be
affected; the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant RSUs or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
Finally, the Participant understands that the Company may rely on a different
basis for the processing or transfer of Data in the future and/or request that
the Participant provide another data privacy consent. If applicable, the
Participant agrees that upon request of the Company or the Employer, the
Participant will provide an executed acknowledgement or data privacy consent
form (or any other agreements or consents) that the Company and/or the Employer
may deem necessary to obtain from the Participant for the purpose of
administering the Participant’s participation in the Plan in compliance with the
data privacy laws in the Participant’s country, either now or in the future. The
Participant understands and agrees that the Participant will not be able to
participate in the Plan if the Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.





--------------------------------------------------------------------------------

Appendix C - 6


GENERAL
Terms and Conditions
Settlement of RSUs. If, prior to settlement of the RSUs, the Participant
transfers employment and/or residence to a country outside the U.S. not covered
in this Appendix C, the RSUs shall continue to be settled in Shares, unless the
Company determines, in its discretion, that the RSUs shall be settled in cash
for administrative or legal reasons.
CHINA
Terms and Conditions
The following provisions apply if the Participant is subject to the exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion:
SAFE Approval Requirement. Notwithstanding any provision in the Agreement, the
RSUs shall not vest and Shares will not be issued until all necessary exchange
control and other approvals from SAFE or its local counterpart have been
received by the Company or one of the members of the Company Group in China
under applicable exchange control rules with respect to the Plan and the RSUs
granted thereunder. Further, the Company is under no obligation to vest the RSUs
and/or issue Shares if the Company’s SAFE approval becomes invalid or ceases to
be in effect by the time the Participant vests in the RSUs.
Termination of Employment. Notwithstanding Section 3(b) of the Restricted Stock
Unit Agreement, if the Participant’s employment terminates as a result of the
Participant’s Retirement after the date that is six months after the Date of
Grant, any unvested RSUs will continue to vest for a period of (90) days after
the Termination Date. Any RSUs that are unvested as of the end of the 90-day
period will be forfeited. Further, any Shares held by the Participant at the
time of termination of employment must be sold by the Participant within ninety
(90) days after the Termination Date. If not sold by the Participant within such
timeframe, the Company will force the sale of the Shares as described in the
Restriction on Sale of Shares section below.
Restriction on Sale of Shares.Due to local regulatory requirements, the Company
reserves the right to force the sale of any Shares issued upon settlement of the
RSUs. The sale may occur (i) immediately upon issuance, (ii) following the
Participant’s termination of employment, (iii) following the Participant’s
transfer of employment to the Company, a member of the Company Group outside of
China, or (iv) within any other timeframe as the Company determines to be
necessary or advisable to comply with local regulatory requirements. The
Participant is required to maintain any Shares acquired under the Plan in an
account at a broker designated by the Company (“Designated Account”) and any
Shares deposited into the Designated Account cannot be transferred out of the
Designated Account unless and until they are sold.



--------------------------------------------------------------------------------

Appendix C - 7


In order to facilitate the foregoing, the Company is authorized to instruct its
designated broker to assist with the sale of the Shares (on the Participant’s
behalf pursuant to this authorization without further consent) and the
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company will pay to the
Participant the cash proceeds from the sale, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items. If the
Shares acquired under the Plan are sold, the repatriation requirements described
below shall apply.
Employees transferring from outside of China to a member of the Company Group in
China and employees transferring from a member of the Company Group in China to
the Company or a member of the Company Group outside of China may become or
remain subject to the requirements set forth in this Appendix C, as determined
by the Company in its sole discretion.
Dividend Reinvestment. In the event that the Company, in its discretion,
declares payment of any cash dividends on Common Stock, the Participant
acknowledges and agrees that the Company and/or the designated broker may use
such cash dividends to automatically purchase additional Shares to be issued
into the Participant’s brokerage account. Any additional Shares acquired
pursuant to the preceding sentence are subject to the same exchange control
requirements as other Shares the Participant may hold. Any cash dividends not
used to purchase Shares or pay associated costs (e.g., broker fees) will be
immediately repatriated to China pursuant to the procedures set by the Company
in compliance with SAFE requirements.
Exchange Control Requirement. Pursuant to exchange control requirements in
China, the Participant will be required to immediately repatriate to China any
cash proceeds from the sale of the Shares acquired under the Plan or the receipt
of any dividends paid on such Shares (unless immediately reinvested, as
described above). The Participant understands that, under applicable laws, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or a member of the Company
Group in China, and the Participant hereby consents and agrees that any proceeds
from the sale of Shares or the receipt of dividends may be transferred to such
special account prior to being delivered to the Participant. The Participant
also understands that the Company will deliver the proceeds to the Participant
as soon as possible, but that there may be delays in distributing the funds to
the Participant due to exchange control requirements. The Participant
understands that the proceeds may be paid to the Participant in U.S. dollars or
in local currency, at the Company’s discretion. If the proceeds are paid in U.S.
dollars, the Participant will be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account. If the
proceeds are paid in local currency, the Company is under no obligation to
secure any particular exchange conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions.



--------------------------------------------------------------------------------

Appendix C - 8


Finally, the Participant agrees to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Notifications
Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities (including
Shares acquired under the Plan), as well as details of any economic transactions
conducted with non-Chinese residents, either directly or through financial
institutions.
INDIA
Notifications
Exchange Control Information. The Participant understands that the Participant
must repatriate any proceeds from the sale of Shares acquired under the Plan to
India within a reasonable period of time (i.e., within 90 days of receipt and
any cash dividends received in relation to the Shares must be repatriated within
180 days or as prescribed under applicable Indian exchange control laws, as may
be amended from time to time). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. It is the Participant’s responsibility to comply
with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. The Participant is required to
declare any foreign bank accounts for which the Participant has signing
authority in the Participant’s annual tax return. It is the Participant’s
responsibility to comply with applicable tax laws in India. The Participant
should consult with the Participant’s personal tax advisor to ensure that the
Participant is properly reporting the Participant’s foreign assets and bank
accounts.
JAPAN
Terms and Conditions
Compliance with Law. By accepting the RSUs, the Participant agrees to comply
with all applicable Japanese laws and report and pay any and all applicable
Tax-Related Items associated with the receipt of RSUs and any payment made to
the Participant upon settlement of RSUs. The Participant acknowledges that the
Japanese tax authorities are aware that employees of Japanese affiliates of U.S.
companies may earn substantial income as a result of participation in an equity
incentive plan, and may audit the tax returns of such employees to confirm that
they have correctly reported the resulting income.
Notifications



--------------------------------------------------------------------------------

Appendix C - 9


Foreign Asset/Account Reporting Information. If the Participant holds assets
outside of Japan with a total net fair market value exceeding ¥50,000,000 as of
December 31 (each year), the Participant is required to comply with annual tax
reporting obligations with respect to such assets by March 15 of the following
year. The Participant is advised to consult with a personal tax advisor to
ensure compliance with applicable reporting requirements.
Exchange Control Information. Japanese residents acquiring Shares valued at more
than ¥100,000,000 in a single transaction must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the acquisition of Shares.
NETHERLANDS
There are no country-specific provisions.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. The RSUs are subject to section 257 of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and the
Participant should not make any subsequent sale in Singapore, or any offer of
such subsequent sale of the Shares underlying the RSUs, unless such sale or
offer in Singapore is made (1) after 6 months of the grant of the RSUs to the
Participant; or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Information. The offer of the Plan, the grant of the RSUs, and
the value of underlying Shares at vesting are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore member of the Company Group are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify such entity in writing within two
business days of any of the following events: (i) the acquisition or disposal of
an interest (e.g., RSUs granted under the Plan or Shares) in the Company or any
member of the Company Group, (ii) any change in previously-disclosed interests,
of (iii) becoming a director, associate director or shadow director of a member
of the Company Group in Singapore, if the individual holds such an interest at
that time.
Spain


Terms and Conditions





--------------------------------------------------------------------------------

Appendix C - 10


No Entitlement for Claims or Compensation. This provision supplements Section 12
of the Restricted Stock Unit Agreement and Section 2 of the Terms and Conditions
for Non-U.S. Participants:


By accepting the RSUs, the Participant consents to participation in the Plan and
acknowledges that the Participant has received a copy of the Plan document.


The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to make grants of RSUs under the Plan to
individuals who may be employees of the Company or other members of the Company
Group throughout the world. The decision is limited and entered into based upon
the express assumption and condition that any RSUs will not economically or
otherwise bind the Company or any other member of the Company Group, including
the Employer, on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, the Participant understands that the RSUs are given on
the assumption and condition that the RSUs shall not become part of any
employment contract (whether with the Company or any other member of the Company
Group, including the Employer) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
the RSUs, which is gratuitous and discretionary, since the future value of the
RSUs is unknown and unpredictable.

The Participant understands and agrees that, unless otherwise expressly set
forth in the Agreement, the Participant’s termination of employment for any
reason (including for the reasons listed below) will automatically result in the
cancellation and loss of any RSUs that may have been granted to the Participant
and that were not fully vested on the date of termination of employment. In
particular, the Participant understands and agrees that, unless otherwise
expressly set forth in the Agreement, the RSUs will be cancelled without
entitlement to any proceeds or to any amount as indemnification if the
Participant terminates employment by reason of, including, but not limited to:
resignation, death, disability, retirement, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without
cause, individual or collective layoff on objective grounds, whether adjudged to
be with cause or adjudged or recognized to be without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3
of Royal Decree 1382/1985.


The Participant also understands that the grant of RSUs would not be made but
for the assumptions and conditions set forth hereinabove; thus, the Participant
understands, acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
grant of the RSUs shall be null and void.


Notifications





--------------------------------------------------------------------------------

Appendix C - 11


Securities Law Information. The RSUs do not qualify under Spanish regulations as
securities. No “offer of securities to the public”, as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including Appendix B and this Appendix C) has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


Foreign Asset/Account Reporting Information. The Participant may be subject to
certain tax reporting requirements with respect to rights or assets (including
cash in a bank or brokerage account) held outside of Spain with an aggregate
value exceeding €50,000 per type of asset or right as of December 31 each year.
Unvested awards (e.g., RSUs) are not considered assets or rights for purposes of
this reporting requirement. If applicable, the Participant must report the
assets on Form 720 by no later than March 31 following the end of the relevant
year. After the assets and/or rights are initially reported, the reporting
obligation will apply only if the value of previously-reported assets or rights
increases by more than €20,000 as of each subsequent December 31. The
Participant should consult with the Participant’s personal advisor to determine
the Participant’s obligations in this respect.


In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments and any transactions with non-Spanish residents
(including any payments of cash made to the Participant by the Company into a
U.S. brokerage account) if the balances in such accounts together with the value
of such instruments as of December 31, or the volume of transactions with
non-Spanish residents during the prior or current year, exceed €1,000,000. Once
the €1,000,000 threshold has been surpassed in either respect, the Participant
will generally be required to report all of the Participant’s foreign accounts,
foreign instruments and transactions with non-Spanish residents, even if the
relevant threshold has not been crossed for an individual item. The Participant
will generally only be required to report on an annual basis.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“RSU Documents”), are intended for
distribution only to such Eligible Persons and must not be delivered to, or
relied on by, any other person. The United Arab Emirates securities or
financial/economic authorities have no responsibility for reviewing or verifying
any RSU Documents and have not approved the RSU Documents nor taken steps to
verify the information set out in them, and thus, are not responsible for their
content.
The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant



--------------------------------------------------------------------------------

Appendix C - 12


acknowledges that if he or she does not understand the contents of the RSU
Documents, the Participant should consult an authorized financial advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. This provision supplements Section 5 of the Restricted
Stock Unit Agreement and Section 1 of the Terms and Conditions for Non-U.S.
Participants:
Without limitation to Section 5 of the Restricted Stock Unit Agreement or
Section 1 of the Terms and Conditions for Non-U.S. Participants, the Participant
agrees that the Participant is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items as and when requested by the Company
or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax–Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the
Participant understands that he or she may not be able to indemnify the Company
for the amount of any Tax-Related Items not collected from or paid by the
Participant, in case the indemnification could be considered to be a loan. In
this case, the Tax-Related Items not collected or paid may constitute a benefit
to the Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. The Participant understands that he or
she will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be recovered from the
Participant by any of the means referred to in Section 5 of the Restricted Stock
Unit Agreement or Section 1 of the Terms and Conditions for Non-U.S.
Participants.



